Citation Nr: 1427490	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-44 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1976 to November 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2009 (pes planus and tinnitus) and in June 2010 (bilateral hearing loss) of a Department of Veterans Affairs (VA) Regional Office (RO), which is an Agency of Original Jurisdiction (AOJ).

The Board remanded the claims in September 2013 for further development and the development has been completed. 

The Board additionally remanded the claims of service connection for menorrhagia, excision of an endocervical polyp, and residuals of a coccyx fracture.  While on appeal in rating decision in March 2014, the AOJ granted the claims.


FINDINGS OF FACT

1.  A right ear hearing loss and left ear hearing loss are not related to service.

2.  Tinnitus is not related to service.

3.  Bilateral pes planus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).




2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 





The RO provided pre-adjudication VCAA notice by letters in April 2009 and in November 2009.  As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 

The Veteran was afforded a VA examinations in November 2013.  As the VA examinations were based on the Veteran's history and as medical analysis was applied to the facts of the case to reach the conclusion reached in the opinion, the VA examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim sis required to comply with the duty to assist. 







REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (peacetime). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 






If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Hearing Loss and Tinnitus 

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a Veteran's service as shown by the service record, the official history of each organization in which she served, her medical records, and all pertinent medical and lay evidence. 





The service personnel records show that the Veteran was a cook, a unit supply specialist, a unit armorer, a unit supply clerk, a unit supply specialist, and a unit supply sergeant. The service treatment records contain no complaint of hearing loss or tinnitus. 

On entrance audiological examination, the puretone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
20
10
20
30
LEFT
30
20
15
30
10


After service in July 2008, it was noted that the Veteran denied hearing loss or tinnitus.

In September 2008, VA records show that the Veteran complained ringing in her left ear with onset three days earlier.  

In October 2008 on audiology consultation, the Veteran complained of left ear tinnitus and that she sometimes had to ask others to repeat themselves.  The Veteran described noise exposure on the firing range during service.  The puretone testing revealed normal hearing bilaterally and word recognition was 100 percent.  

In June 2009 on audiology consultation note the Veteran was extremely disturbed by ringing in the left ear but that hearing had not changed since October 2008.  The Veteran's physician noted that puretone testing showed normal hearing in the right and left ears as well as excellent word recognition.  

In March 2009 in her claim for service connection, the Veteran stated that her tinnitus began in October 2008.  


In February 2010 in an audiology note, hearing loss was not mentioned by the Veteran.

In August 2010 in the notice of disagreement, the Veteran stated that, between 1981 and 1983, while stationed in Germany, she was the armorer in her unit and was exposed to loud noises.  

In November 2013 on VA examination, the VA examiner referred to the following hearing test results from October 2008:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
5
15
10
20
20

From June 2009: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
5
15
10
20
20









From November 2013:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
15
15
20
94
LEFT
25
30
40
50
65
96

The VA examiner as noted that the Veteran's hearing was not documented at the time of separation from service, but that normal hearing was shown in 2008 and 2009 and tinnitus was denied in the service treatment records.  The VA examiner stated that hearing loss was conductive in etiology and not related to the Veteran's noise exposure in service, and that there was no permanent threshold shift between the audiogram on entrance to service and the audiogram in 2008.  The VA examiner noted that the Veteran described declining hearing in the left ear only for several years.    

The Veteran stated that she could not recall the onset of tinnitus but that she had noticed it for many years.  The VA examiner stated that the Veteran's service treatment records were silent as to tinnitus and that onset was remote in time to active duty. 

Normal hearing was found in the right ear, conductive hearing loss was noted in the left ear.  The VA examiner stated that it was less likely that hearing loss was caused by or the result of military service.  The VA examiner noted that hearing was found to be within normal limits for both ears on VA examination in 2008 and in 2009.  







Analysis

The Veteran is competent to describe noise exposure in service and impaired hearing, which is within the realm of the Veteran's personal experience.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Right Ear

On the claimed right ear hearing loss disability, on the basis of service treatment records alone, a right ear hearing loss disability was not affirmatively shown to be present in service.  

Under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competency is a question of fact, which is to be addressed by the Board.  

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.  






Also a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385.  

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that she has a current right ear hearing loss disability under 38 C.F.R. § 3.385 that was present in service, since service, or currently.  To this extent the Veteran's statements are excluded, that is, not admissible as evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a medical professional has diagnosed a right ear hearing loss disability under 38 C.F.R. § 3.385.  As for symptoms that later support a diagnosis by a medical professional of a right ear hearing loss under 38 C.F.R. § 3.385, there is no such evidence. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has current right ear hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  




As there is no competent medical evidence in support of the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection for a right ear hearing loss disability is not warranted. 38 U.S.C.A. § 5107(b).

Left Ear 

On the claimed left ear hearing loss disability, on the basis of service treatment records alone, a left ear hearing loss disability was not affirmatively shown to be present in service.  The Veteran did not complain of hearing loss until 2008, 24 years after service.  As the VA examiner found that the left ear hearing loss was conductive hearing loss, the presumption of service connection for hearing loss of the sensorinerual hearing type under38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309 does not apply.  And the theories of service connection on the basis of chronicity and continuity of symptomatology also do not apply. 

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and her statements as to noise exposure are consistent with the circumstances of her service.

The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a left ear hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current left ear hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  

A hearing loss disability is not a simple medical condition as previously explained, and the Veteran is not otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385.  




And the Veteran is not competent to state that she has a current left ear hearing loss disability under 38 C.F.R. § 3.385 that was present in service.  To this extent the Veteran's statements are excluded, that is, not admissible as evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional had diagnosed a left ear hearing loss disability under 38 C.F.R. § 3.385 before 2013 and no medical professional has diagnosed a left ear hearing loss under 38 C.F.R. § 3.385 on the basis of noise exposure in service. 

Rather the competent medical evidence, namely, the report of the VA examiner that it was less likely that hearing loss was caused by or the result of military service as hearing was within normal limits on VA examinations in 2008 and in 2009, 24 years after service and that there was no relationship between conductive hearing loss and service.  

Although there is evidence of a current left ear hearing disability under 38 C.F.R. § 3.385, competent evidence of a relationship between service and the current disability are not shown.  

As there is no competent medical evidence in support of the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection for a left ear hearing loss disability is not warranted. 38 U.S.C.A. § 5107(b).

Tinnitus 

The service treatment records do not contain any complaint of tinnitus.

After service in July 2008, it was noted that the Veteran denied tinnitus.



In September 2008, the Veteran complained of ringing in her left ear with onset three days earlier.  In March 2009 in her claim for service connection, the Veteran stated that her tinnitus began in October 2008. 

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

On VA examination in November 2013, the Veteran stated that she could not recall the onset of tinnitus but that she had noticed it for many years.  The VA examiner stated that the Veteran's service treatment records were silent as to tinnitus and that onset was remote in time to active duty and that it was less likely than not that tinnitus was caused by or a result of military noise exposure.  

As the Veteran has describe the onset of tinnitus after service, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Bilateral Pes Planus

The feet were found to be normal on entrance examination.  In January 1976, tendonitis of the feet was shown.  In January 1981 on medical examination the feet were normal.  

After service, VA records show that in June 2008 the Veteran had undergone an osteotomy of the right calcaneus following a demonstration of chronic right tibial tendon tear and subluxation of the right foot.    







In August 2009 on VA examination, the VA examiner noted the entry of bilateral foot tendonitis in service.  The VA examiner stated that after service the Veteran started to have progressive pain in her right foot about two years previously without any injury and was found to have chronic posterior tibial tendon tear and flexible subluxation of the her rear foot with pain for which she had surgery in June 2008.  The diagnosis was pes planus of the right foot and a healed osteotomy of the right foot.  The VA concluded and that the right foot disability was less likely than not related to the Veteran's military service.  The VA examiner stated that the Veteran was symptom free with no documentation of foot complaints between service and 2006, twenty-three years after the Veteran's discharge. 

In June 2010 in a statement, the Veteran stated that her bilateral pes planus was due to running and marching while in the military and progressively worsened thereafter.

In January 2012 in the substantive appeal, the Veteran argued that her bilateral pes planus began in basic training.  She stated that she reported to sick call for foot pain and that improperly fitted boots destroyed hurt her feet, requiring surgery.  

On VA examination in November 2013, the VA examiner stated that bilateral tendonitis of the feet resolved in service and bilateral pes planus was not shown.  
After a review of the record, the VA examiner expressed the opinion that current foot disability was less likely than not related to service.  The VA examiner explained bilateral pes planus was not diagnosed in service and that on separation examination the feet were normal with no reference to bilateral pes planus.  The VA examiner stated that bilateral pes planus did not preexisted prior to service and was not aggravated by service and there was no preexisting condition that permanently increase in severity.

The Veteran asserts that her current bilateral foot disabilities are related to service.  




The Veteran is competent to describe foot symptoms and to identify flat feet, which are capable of lay observation, and to offer an opinion on a simple medical condition.  Whether there is a causal relationship or nexus between the current bilateral foot disabilities and the foot symptoms in service is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation as causation falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  Jandreau, 492 F.3d at 1377.  

No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render an opinion on a causal relationship or nexus between the current bilateral foot disabilities and the in-service findings.  

For these reasons the Veteran's lay evidence is not competent evidence on the question of a causal relationship or nexus between the current bilateral foot disabilities and the in-service findings.  

As for the medical evidence, the VA examiner in November 2013, who is qualified through education, training, or experience to diagnose and to offer a medical opinion, stated that the Veteran's current foot disabilities were not related to the single entry of tendonitis in service and tendonitis was unrelated to the current foot disabilities, which began years after service.

As the opinion of the VA examiner was based on a review of the Veteran's history and provided a rationale for the conclusion reached in the opinion, the Board finds that the opinion is persuasive evidence, which opposes, rather than supports, the claim of service connection, and constitutes probative, competent medical evidence against the claim of service connection. 







As the preponderance of the evidence is against the claim of service connection for bilateral pes planus, there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for bilateral pes planus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


